DETAILED ACTION
This office action is in response to the application filed on 05/19/2019.
Currently claims 1-10 are pending in the application.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 3A where a measuring circuit 100A to obtain a sub-threshold swing SS from a thin film transistor 110 where the anti-exponential component 130 is a bipolar junction transistor (BJT). The BJT is adopted because a current (IE) flowing out from an emitter (E) of the BJT is proportional to a voltage difference (VBE) between the emitter (E) and a base (B) of the BJT in an exponential way.

    PNG
    media_image1.png
    352
    493
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 3B where a measuring circuit 100B to obtain a sub-threshold swing SS from a thin film transistor 110 where the anti-

    PNG
    media_image2.png
    355
    489
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 5 where measuring circuit 300 for compensating a temperature drift (i.e., different output voltages Vo according to different temperature), or specifically subtracting different values of the voltage difference VBE of the anti-exponential component 130 cause by the temperature shift. A non-inverting input terminal IP2' of a reference circuit 100A' is electrically connected to the non-inverting input terminal IP2 of the measuring circuit 100A. An operational amplifier 120' in the reference circuit 100A' can be the same type as the operational amplifier 120 in the measuring circuit 100A. An inverting input terminal IP1' is electrically and separately connected to one end of an anti-exponential component 130' (e.g., a BJT) and one end of a reference resistor Rf. Another end of the 

    PNG
    media_image3.png
    615
    743
    media_image3.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/25/2021